Citation Nr: 0108429	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  98-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for scars, left shoulder region (minor), with minimal 
damage to Muscle Groups II and III, residuals of shell 
fragment wound.

2.  Entitlement to a disability rating in excess of 10 
percent for retained foreign bodies, left hand, residuals of 
shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

Service connection was granted for shell fragment wound 
residuals to the left shoulder and left hand by an August 
1969 rating decision.

This matter is before the Board of Veterans' Appeals (Board) 
from a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, which denied a 
disability rating in excess of 10 percent for the shell 
fragment wound residuals of the left shoulder, and denied a 
compensable disability rating for the shell fragment wound 
residuals of the left hand.  However, a November 1999 Hearing 
Officer's Decision increased the assigned rating for the left 
shoulder to 20 percent, and increased the assigned rating for 
the left hand to 10 percent.  

The record reflects that the veteran requested a personal 
hearing before a Member of the Board in conjunction with this 
appeal, and such a hearing was scheduled for January 2001.  
However, the veteran failed to appear for this scheduled 
hearing.  Consequently, the veteran's request for a personal 
hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2000).

The Board also notes that the veteran submitted a timely 
Notice of Disagreement to the RO's denial of service 
connection for skin cancer, claimed as due to herbicide 
exposure.  However, it does not appear from the record that 
the veteran submitted a timely Substantive Appeal following 
the November 1999 Statement of the Case regarding this issue.  
Further, this issue has not been certified as being on appeal 
to the Board.  Accordingly, this issue is not currently 
before the Board.  38 C.F.R. §§ 20.200, 20.302.


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of the left shoulder and left hand claims have 
been requested or obtained.

2.  The residuals of the shell fragment wound to the 
veteran's left shoulder region (the veteran's minor 
extremity) are principally manifested by mild or minimal 
defects of the deltoid and trapezius muscles, retained 
shrapnel, scars, tenderness, crepitation and slight 
limitation of motion.

3.  The residuals of the shell fragment wound to the 
veteran's left hand are principally manifested by X-ray 
evidence of retained shrapnel over the index and middle 
fingers, scars, and slight limitation of motion of the index 
and middle fingers.

4.  The scars of the veteran's left shoulder and left hand 
are not poorly nourished with repeated ulceration, tender and 
painful, or manifest by eczema.

5.  Neither the veteran's left shoulder disability nor his 
left hand disability has resulted in frequent periods of 
hospitalization or marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for scars, left shoulder region (minor), with minimal 
damage to Muscle Groups II and III, residuals of shell 
fragment wound are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.40, 4.45, 
4.55, 4.56, 4.71a (Diagnostic Code 5201), 4.73 (Diagnostic 
Codes 5302, 5303), 4.118 (Diagnostic Codes 7803-7806) (1996 & 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

2.  The criteria for a disability rating in excess of 10 
percent for retained foreign bodies, left hand, residuals of 
shell fragment wound, are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.40, 
4.45, 4.55, 4.56, 4.71a (Diagnostic Code 5213), 4.118 
(Diagnostic Codes 7803-7806) (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The veteran's service medical records 
reflect that he sustained shrapnel lacerations to his left 
shoulder in May 1968.  Subsequent records from June 1968 note 
that the veteran had shrapnel that was never removed, and 
had, at that time, worked its way to the surface.  On his 
April 1969 separation examination, the veteran was noted to 
have scars due to shrapnel wounds to the left shoulder.  His 
upper extremities were clinically evaluated as normal.

Following his discharge from service, the veteran underwent a 
VA orthopedic examination in May 1969.  Physical examination 
revealed a mild scar, 1/2 inch by 1 inch, over the left deltoid 
region.  This scar was not tender or adherent.  However, the 
veteran was found, by palpation, to have a very mild or 
minimal defect in the left deltoid of Muscle Group III.  
There was also a defect/scar 1/2 inch by 1 inch, which was not 
adherent or tender, over the upper portion of the left 
trapezius muscle.  Additionally, when the veteran elevated 
his left arm, a very minimal defect was noted in the left 
trapezius of Muscle Group II.  Nevertheless, it was 
emphasized that this defect did not interfere with function.  
Two other minimal scars were noted, 1/4 inch in diameter, not 
adherent, not symptomatic.  It was also noted that the 
veteran reported that he had a retained foreign body deep in 
the web of the left hand, but it was not visible or palpable, 
and it was not symptomatic.  X-rays of the left hand revealed 
a fairly large metallic foreign body projected in the soft 
tissues between the first and second metacarpal bones, as 
well as small metallic foreign bodies in the palmar soft 
tissues of the middle phalanges of the first and second 
finger.  Based on the foregoing, the examiner diagnosed 
scars, non-symptomatic, left shoulder region with minimal 
damage palpated Muscle Group III, left deltoid, Muscle Group 
II, left trapezius, no interference with function; and 
retained foreign body, web of left hand, minor hand with no 
scar visible and non-symptomatic.

Service connection was granted for scars, nonsymptomatic, 
left shoulder region with minimal damage to Muscle Groups II 
and III, residuals of shell fragment wound, and retained 
foreign bodies of the left hand, with no visible scar, 
nonsymptomatic.  A 10 percent disability rating was assigned 
for the left shoulder, while a noncompensable (zero percent) 
rating was assigned for the left hand.  Both of these ratings 
were effective April 19, 1969.  Further, the record reflects 
that these ratings were subsequently confirmed and continued 
by various rating decisions.

The veteran underwent a VA examination in June 1997, in 
conjunction with his increased rating claim.  At the time of 
this examination, the veteran reported that over the years he 
had developed increasing problems with stiffness in his left 
shoulder and hand, primarily in association with rainy cold 
weather.  He complained of stiffness in his left shoulder and 
hand during the mornings, as well as generalized loss of 
range of motion.  Further, he had noted crepitation, but had 
had no dislocation of the left shoulder.  While there had 
been no swelling of the shoulder, it was noted that some 
swelling of the hand did occur.  Also, it was noted that the 
left hand pain was primarily in the area of the metacarpal 
phalangeal joint of the index finger and thumb area.  It was 
further noted that the veteran had intermittent numbness in 
the posterior aspect of the left hand.  Moreover, he reported 
that his grip had been weak, and that he could no longer use 
a hammer with his left hand because of the weakness.  His 
left wrist had been unaffected.  Additionally, he denied any 
pain in association with the scars.  He reported that he 
still had some superficial shrapnel in the left shoulder 
area.

Examination of the veteran's left hand revealed a 3 cm scar 
posteriorly at the base of the thumb.  The examiner noted 
that it was well-healed, quite faint, without any fixation to 
underlying structures.  Further, there was a 2 cm scar just 
proximal to the second metacarpal phalangeal joint on the 
posterior surface which was also well-healed, and not affixed 
to any underlying structure.  The wrist was found to be non-
tender.  Additionally, there was no swelling, and no synovial 
thickening involved in the finger joints.  Range of motion of 
the left wrist was 70 degrees dorsiflexion, 80 degrees palmar 
flexion, 20 degrees radial deviation, and 40 degrees ulnar 
deviation.  Range of motion of the left hand digits revealed 
that the veteran could get the tip of the index and middle 
fingers to within 1/2 cm of the median crease.  The remaining 
digits showed normal range of motion, and the thumb could be 
approximated to the median crease with ease.  There was no 
sensory lost on testing.  Grip was measured at 5 pounds 
bilaterally.

Examination of the left shoulder revealed a 3 cm scar on the 
anterior aspect of the left shoulder, and a 5 cm scar 
posteriorly.  Some small superficial fragments of shrapnel 
were found to be visible beneath the skin as well.  There was 
no tenderness of the scars or shrapnel areas.  However, mild 
anterior shoulder joint tenderness was noted.  Also, slight 
crepitation was noted on range of motion.  The veteran had 80 
degrees of internal/external rotation limited by pain, and 
170 degrees of abduction and forward flexion limited by pain.  
Drop test was negative.  There was no evidence of 
subluxation, and no gross shoulder atrophy was noted.

The veteran subsequently underwent a VA examination of the 
joints in October 1998.  At this examination, the veteran 
complained of intermittent grinding in his shoulder, and that 
he experienced moderate pain when this occurred.  He reported 
that this pain was similar to when his original injury 
occurred.  Also, he reported that his shoulder discomfort 
increased with cold temperatures.  He denied any instability 
of the shoulder.  However, he did complain of decreased 
motion of the joint and weakness of his left arm.  Regarding 
his left hand, the veteran complained of intermittent pain 
over his left thumb with occasional locking of the 
metacarpophalangeal joint.  He also complained of muscle 
spasms over the thenar area and of weakness of his left hand.  
He denied any nocturnal symptoms.

Examination showed that there was no swelling or muscle 
atrophy.  It was noted that there was a 2 cm incision over 
the left acromioclavicular joint which was mildly tender on 
palpation, as well as a 2 cm incision over the posterior left 
shoulder without tenderness on palpation.  There was also a 1 
cm scar over the left thenar eminence and a 2 cm scar just 
proximal to the second metacarpophalangeal joint on the 
dorsum of the hand.  The examiner found this to be nontender 
on palpation.  Further, there was no depression, erythema, 
drainage, or fixation to the underlying tissues at any of 
these scars.  Range of motion of the left shoulder revealed 
abduction 170 degrees, internal rotation 80 degrees, external 
rotation 90 degrees, flexion 180 degrees, and extension 45 
degrees, all bilaterally.  It was noted that there was pain 
on the extremes of range of motion of the left shoulder.  
Motor examination was 5/5 throughout.  Deep tendon reflexes 
were +2/4 at the biceps and triceps.  Apley apprehension test 
and drop arm test were both negative.  Radial pulses were 
+2/4.  Grip strength was found to be mildly decreased over 
the left hand.  Also, there was mild tenderness over the 
metacarpophalangeal joint, left thumb.  Range of motion of 
the left hand was flexion to 60 degrees at the 
metacarpophalangeal joint, and to 50 degrees at the distal 
interphalangeal joint.  It was noted that a June 1997 X-ray 
revealed retained shrapnel over the index and middle fingers 
of the left hand, and over the left shoulder.

Various medical records are also on file, including various 
VA examination reports, concerning the veteran's PTSD.  
However, these records contain no pertinent findings 
regarding the veteran's shell fragment wound residuals of the 
left shoulder and left hand.

In the November 1999 Hearing Officer's Decision, the 
veteran's disability rating for his left shoulder was 
increased to 20 percent pursuant to Diagnostic Code 5302-
7804, while his left hand was increased to 10 percent 
pursuant to Diagnostic Code 5213-7804.  However, this 
decision found that the veteran was not entitled to 
extraschedular ratings for either of these disabilities 
pursuant to 38 C.F.R. § 3.321(b)(1).  This Decision also 
granted service connection for PTSD, evaluated as 100 percent 
disabling.  All of these ratings were effective December 17, 
1996.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

As noted above, the veteran was assigned a 20 percent rating 
for his left shoulder pursuant to Diagnostic Code Diagnostic 
Code 5302-7804, while his left hand was increased to 10 
percent pursuant to Diagnostic Code 5213-7804.  A hyphenated 
diagnostic code is used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.

During the pendency of the veteran's increased rating claim, 
VA issued new regulations for evaluating disability due to 
muscle injuries, which were effective July 3, 1997.  62 Fed. 
Reg. 30235-30240 (1997).  In Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991), it was held that where laws or regulations 
change, after a claim has been filed or reopened, and before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.

A comparison to the previous version of the regulation does 
not disclose any pertinent change to the regulation that 
would affect the outcome of this decision.  See 38 C.F.R. 
§ 4.56 (1996).  Therefore, the Board concludes that the 
veteran is not prejudiced by application of the current 
criteria to his claim.

Diagnostic Code 5302 provides criteria for rating muscle 
injuries to Muscle Group II, extrinsic muscles of the 
shoulder girdle, including (1) Pectoralis major II 
(costosternal); (2) latissimus dorsi and teres major (teres 
major, although technically an intrinsic muscle, in include 
with latissimus dorsi); (3) pectoralis minor; and (4) 
rhomboid.  Function:  Depression of arm from vertical 
overhead to hanging at side (1, 2); downward rotation of 
scapula (3, 4); 1 and 2 acting with Group III in forward and 
backward swing of the arm.  For the minor extremity, a slight 
disability of Muscle Group II warrants a zero percent 
evaluation, a moderate and a moderately severe disability 
warrants a 20 percent evaluation, and a severe disability 
warrant a 30 percent evaluation.  38 C.F.R. § 4.73.

Diagnostic Code 5303 provides criteria for rating damage to 
Muscle Group III, intrinsic muscles of the shoulder girdle, 
including the (1) Pectoralis major I (clavicular); and (2) 
deltoid.  The function of Muscle Group III is elevation and 
abduction of the arm to the level of the shoulder; and to act 
with 1 and 2 of Group II in forward and backward swing of 
arm.  For the minor extremity, a slight disability of Muscle 
Group III warrants a zero percent evaluation, a moderate and 
a moderately severe disability warrants a 20 percent 
evaluation, and a severe disability warrant a 30 percent 
evaluation.  38 C.F.R. § 4.73.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(d).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  38 C.F.R. § 4.56(b).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

The Board also notes that 38 C.F.R. § 4.55, as in effect 
prior to July 3, 1997, provided, in pertinent part, that 
muscle injuries in the same anatomical region, i.e., (1) 
shoulder girdle and arm, (2) forearm and hand, . . . will not 
be combined, but instead, the rating for the major group will 
be elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  Muscle 
injury ratings will not be combined with peripheral nerve 
paralysis ratings for the same part, unless affecting 
entirely different functions.  38 C.F.R. § 4.55(a)-(g) (as in 
effect prior to July 3, 1997).

This section, as amended effective July 3, 1997, provides, in 
pertinent part, that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  Further, the combined evaluation of muscle groups 
acting upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except in 
the case of Muscle Groups I and II acting upon the shoulder.  
For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  For muscle group injuries in 
different anatomical regions which do not act upon ankylosed 
joints, each muscle group injury shall be separately rated 
and the ratings combined under the provisions of Section 
4.25.  38 C.F.R. 4.55(a)-(e) as in effect on July 3, 1997.

Under Diagnostic Code 5213, a 10 percent evaluation is 
warranted when supination is limited to 30 degrees or less 
for either the major or minor hand.  A 20 percent rating is 
warranted when the minor hand is fixed near the middle of the 
arc or there is moderate pronation; or motion is lost beyond 
the last quarter of the arc, the hand does not approach full 
pronation; the hand is fixed in full pronation; or when 
pronation is lost beyond the middle of the arc.  A 30 percent 
evaluation is warranted when the minor hand is fixed in 
supination or hyperpronation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5213.

The applicable rating criteria for evaluating scars is found 
at 38 C.F.R. § 4.118.

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration under Diagnostic 
Code 7803.  38 C.F.R. § 4.118.

Under Diagnostic Code 7804, superficial scars which are 
tender and painful on objective demonstration warrant a 10 
percent evaluation.  38 C.F.R. § 4.118.

The veteran's scars may also be rated on limitation of the 
part affected under Diagnostic Code 7805.  38 C.F.R. § 4.118.

Under Diagnostic Code 5201, a 20 percent rating is warranted 
for limitation of motion of the minor arm when motion is only 
possible to the shoulder level or to midway between the side 
and shoulder level.  A 30 percent rating requires that motion 
be limited to 25 degrees from the side.  38 C.F.R. § 4.71a.  

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 7806 provides criteria for the evaluation of 
eczema.  Under this Code, a condition manifest by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area is rated as 10 percent disabling.  
A 30 percent rating is assigned with exudation or constant 
itching, extensive lesions or marked disfigurement.  With 
ulceration or extensive exfoliation or crusting, and systemic 
nervous manifestations or exceptional repugnance a 50 percent 
rating is assigned.  38 C.F.R. § 4.118.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The United States Court 
of Appeals for Veterans Claims (Court) has interpreted 38 
U.S.C.A. § 1155 as implicitly containing the concept that the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  VA has a duty to assist the veteran in developing 
facts pertinent to his claim, and to notify him of the 
evidence necessary to complete an application for benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Here, VA has accorded the veteran 
several examinations in relation to his claims, and he has 
not indicated that his left shoulder or his left hand 
disability have increased in severity since the last 
examination.  Further, the RO has advised the veteran of the 
evidence necessary to complete his claims, including the 
applicable rating criteria necessary for higher disability 
evaluations.  The Board also finds that there does not appear 
to be any pertinent medical evidence that is not of record or 
requested by the RO.  Accordingly, the Board finds that VA 
has fulfilled its duty to assist the veteran in developing 
the facts pertinent to this claim, as well as its duty to 
notify the veteran of the evidence necessary to complete his 
application for benefits.  No further assistance to the 
veteran is required to comply with the duty to assist.

Initially, the Board notes that the veteran may be entitled 
to separate evaluations for his residual scars pursuant to 
Esteban, supra, as the criteria for compensable ratings under 
Diagnostic Codes 7803, 7804, and 7806, are separate and 
distinct from the criteria for muscle injuries.  However, 
while the veteran does have scars of both the left shoulder 
and left hand, the objective medical evidence does not show 
that any of these scars are poorly nourished with repeated 
ulceration, nor tender and painful, nor manifest by eczema.  
For example, the veteran denied any pain of his scars on the 
June 1997 VA examination.  Also, on this examination the 
examiner noted that the left hand scars were well-healed, and 
not affixed to any underlying structure.  The examiner 
further found that there was no tenderness of the left 
shoulder scars or shrapnel areas.  Moreover, the October 1998 
VA examiner noted that there was a 2 cm incision over the 
posterior left shoulder without tenderness on palpation.  
There was also a 1 cm scar over the left thenar eminence and 
a 2 cm scar just proximal to the second metacarpophalangeal 
joint on the dorsum of the hand.  The examiner found this to 
be nontender on palpation.  Granted, the examiner did find 
that there was a 2 cm incision over the left 
acromioclavicular joint which was mildly tender on palpation.  
Nevertheless, he did not find that this scar was painful on 
objective determination.  See Diagnostic Code 7804.  Further, 
there was no depression, erythema, drainage, or fixation to 
the underlying tissues at any of these scars.  Accordingly, 
the veteran does not satisfy the criteria for separate 
compensable ratings for scars under Diagnostic Codes 7803, 
7804, and 7806.

The Board finds that the veteran is not entitled to a 
separate rating under Diagnostic Code 7805, as its criteria 
is duplicative and overlapping of that for muscle injuries 
under Diagnostic Codes 5302 and 5303.  As noted above, 
Diagnostic Code 7805 evaluates scars based upon limitation of 
the part affected.  Similarly, the cardinal signs and 
symptoms loss of power, impairment of coordination, and 
uncertainty of movement.  Regarding the left hand, this 
disability is evaluated pursuant to the criteria found in 
Diagnostic Code 5213, which pertains to limitation of motion.

Even if Diagnostic Code 7805 would permit a separate rating 
for the veteran's left shoulder, the Board finds that he 
would not be entitled to a compensable rating under 
Diagnostic Code 5201.  The Board acknowledges that the 
medical evidence reflects that the veteran experiences pain 
on range of motion testing.  For example, on the June 1997 VA 
examination, the veteran had 80 degrees of internal/external 
rotation limited by pain, and 170 degrees of abduction and 
forward flexion limited by pain.  The October 1998 VA 
examination revealed range of motion of the left shoulder to 
be abduction 170 degrees, internal rotation 80 degrees, 
external rotation 90 degrees, flexion 180 degrees, and 
extension 45 degrees, all bilaterally.  It was noted that 
there was pain on the extremes of range of motion of the left 
shoulder.  However, despite these complaints of pain, the 
objective medical evidence reflects that the veteran had 
almost full range of motion for his left shoulder.  See 
38 C.F.R. § 4.71, Plate I.  Consequently, the Board concludes 
that, even taking into consideration the complaints of 
shoulder pain, the medical evidence does not contain 
objective evidence that the veteran's left arm is limited to 
the shoulder level, nor is it limited to midway between the 
side and shoulder level, nor is it limited to 25 degrees from 
the side.  Thus, the veteran would not be entitled to a 
compensable disability rating under Diagnostic Code 5201.  
38 C.F.R. § 4.71a.

For the reasons stated below, the Board finds that the 
objective medical evidence shows no more than moderate 
disability to Muscle Groups II and III.  

As an initial matter, the Board notes that the veteran's 
history does tend to indicate a slight disability, in that 
the service department records indicate a superficial wound 
with brief treatment and return to duty.  However, slight 
disability requires that there be none of the cardinal signs 
or symptoms of muscle disability under 38 C.F.R. § 4.56(c), 
and no metallic fragments retained in muscle tissue.  At the 
June 1997 VA examination, the veteran complained of stiffness 
and limitation of motion regarding his shoulder, especially 
during the morning.  Further, at the October 1998 VA 
examination, the veteran complained of pain and intermittent 
grinding in his shoulder.  In short, these records reflect 
that the veteran has consistently complained of one or more 
of the cardinal signs.  38 C.F.R. § 4.56(d).  Moreover, the 
medical evidence, including both the June 1997 and October 
1998 VA examinations, confirm that the veteran has retained 
foreign bodies over the left shoulder.  Under 38 C.F.R. 
§ 4.56d)(2), a moderate muscle disability includes small 
shell or shrapnel fragments.  The Board also notes that the 
medical records reflect that the residual scars are small.  
Additionally, the October 1998 VA examination indicates that 
there is loss of power or lower threshold for fatigue when 
compared to the sound side in that the veteran was noted to 
have left shoulder pain on the extremes of range of motion 
testing.  Thus, the Board concludes that the medical evidence 
shows that the shrapnel wound residuals of the left shoulder 
more nearly approximate the criteria of a moderate 
disability.

The Board finds that the veteran does not meet or nearly 
approximate the criteria for a moderately severe muscle 
disability under 38 C.F.R. § 4.56(d).  The medical evidence, 
including the service medical records, does not show that the 
veteran had a through and through or deep penetrating wound.  
Moreover, the service medical records do not show that the 
veteran underwent hospitalization for a prolonged period for 
treatment of the wound.  Additionally, neither the June 1997 
nor the October 1998 VA examinations indicate on palpation 
that there is loss of deep fascia, muscle substance, or the 
normal firm resistance of muscles compared with the sound 
side.  The Board also finds that tests of strength and 
endurance compared with the sound side do not demonstrate 
positive evidence of impairment.  For example, the June 1997 
VA examination found no evidence of subluxation, and no gross 
shoulder atrophy was noted.  There was no sensory loss on 
testing, and grip strength was measured at 5 pounds 
bilaterally.  Further, the October 1998 VA examination found 
that there was no swelling or muscle atrophy and motor 
examination was 5/5 throughout.

With respect to the provisions of 38 C.F.R. § 4.55, both 
before and since July 3, 1997, the Board notes that the VA 
regulations for rating disabilities reflect that Muscle 
Groups II and III are in the same anatomical region, 
specifically the shoulder girdle and arm.  Moreover, the 
provisions of Diagnostic Codes 5302 and 5303 reflect that 
both act upon the same joint, the shoulder.  However, neither 
the "old" nor the "new" version of 38 C.F.R. § 4.55 would 
allow for a disability rating in excess of 20 percent.  As 
stated above, the objective medical evidence shows the 
veteran has no more than a moderate muscle disability.  Even 
if the "major" group were elevated to moderately severe, 
both Diagnostic Code 5302 and Diagnostic Code 5303 provide 
for a 20 percent rating for both moderate and moderately 
severe muscle disabilities.  

With respect to the veteran's left hand claim, the Board 
notes that the medical records indicate that this disability 
is manifest by pain and loss of grip function/ strength.  
However, the objective medical evidence does not show that 
the left hand is fixed near the middle of the arc, nor is 
there moderate pronation; nor is motion lost beyond the last 
quarter of the arc; nor is the hand fixed in full pronation; 
nor is pronation lost beyond the middle of the arc; nor is 
the hand fixed in supination or hyperpronation.  Although it 
was noted on the June 1997 VA examination that range of 
motion of the left hand digits revealed that the veteran 
could get his index and middle fingers to within 1/2 cm of the 
median crease.  Further, the remaining digits showed normal 
range of motion, and the thumb could be approximated to the 
median crease with ease.  The October 1998 VA examination 
showed range of motion of the left hand to be flexion to 60 
degrees at the metacarpophalangeal joint, and to 50 degrees 
at the distal interphalangeal joint.  Consequently, the 
veteran is not entitled to a disability rating in excess of 
10 percent under Diagnostic Code 5213.  

In the instant case, the Board concurs with the RO's 
determination that the veteran is not entitled to 
extraschedular consideration for his left shoulder or left 
hand under 38 C.F.R. § 3.321(b)(1).  The evidence on file 
does not show that disability of the veteran's left shoulder 
or left hand has resulted in frequent periods of 
hospitalization or marked interference with employment.  
Rather, the medical records reflect that the veteran's 
periods of hospitalization, as well as his 
industrial/employment impairment, are due to his service-
connected PTSD.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 20 percent for his left 
shoulder, nor a rating in excess of 10 percent for his left 
hand.  Thus, the Board concludes that the preponderance of 
the evidence is against these claims, and they must be 
denied.  As the preponderance of the evidence is against 
these claims, the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board further notes that it making this determination it 
has taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 20 percent for the 
left shoulder, nor a schedular rating in excess of 10 percent 
for the left hand.  These regulations are applicable in the 
instant case because the veteran has reported that both his 
left shoulder and left hand are manifest by pain and 
resulting functional impairment.  Despite these subjective 
complaints, the record does not contain objective evidence by 
which it can be factually ascertained that there is or would 
be any functional impairment attributable to the veteran's 
complaints of left shoulder or left hand pain which would 
warrant a schedular rating in excess of the evaluations 
currently in effect.  Therefore, the factors to be considered 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide 
any basis in the instant case for a rating in excess of 20 
percent for the left shoulder, or a rating in excess of 10 
percent for the left hand.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for scars, left shoulder region (minor), with minimal damage 
to Muscle Groups II and III, residuals of shell fragment 
wound, is denied.

Entitlement to a disability rating in excess of 10 percent 
for retained foreign bodies, left hand, residuals of shell 
fragment wound, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

